DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The disclosure is objected to because the first paragraph does not provide the most-current status for one of the related applications.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recite the limitation "a diameter" in line 2.  The antecedent basis for this limitation is confusing, because it has already been recited.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,687,292.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,675,083.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/836,385 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower than the application claims and therefore the application claims would necessarily infringe on the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burek, U.S. 5,256,138 (hereinafter Burek).
Regarding claim 1, Burek discloses (note abstract; figs. 1, 4, 6, and 11) a nozzle member for retaining an electrode within an electrosurgery pencil comprising: a first hollow tubular member (86); a second hollow tubular member (floating cylindrical tube ‘82’) that is smaller than the first; and a ‘rib member’ (region formed by 84’s) connecting the tubular members such that the second tubular member is positioned completely outside the first tubular member. 
Regarding claim 2, Burek discloses (see above) a nozzle member wherein said second hollow tubular member has a ‘slit’ located along its length (note fig. 6).
Regarding claim 3, Burek discloses (see above) a nozzle member wherein said rib member comprises a generally triangular shape having a rounded edge that is longer than a diameter of said second hollow tubular member (note fig. 6).
Regarding claim 4, Burek discloses (see above) a nozzle member wherein the rib member includes a ‘slot’ (space between 84’s) which is in communication with an interior of said second hollow tubular member (note fig. 11).
Regarding claim 6, Burek discloses (see above) a nozzle member wherein a (total) length of the rib member is at least as long as a length of the second hollow tubular member (note fig. 11).
Regarding claim 7, Burek discloses (see above) a nozzle member wherein the rib member is attached to the second hollow tubular member along a length of the second hollow tubular member (note fig. 11).
Regarding claim 8, Burek discloses (see above) a nozzle member wherein the rib member is attached to an end of the first hollow tubular member (note fig. 11).
Regarding claim 9, Burek discloses (see above) a nozzle member wherein an empty space exists between an end of the first hollow tubular member and an end of the second hollow tubular member (note fig. 11).
Regarding claim 10, Burek discloses (see above) a nozzle member wherein the rib member comprises a ‘slot’ (space between 84’s) ‘along’ (i.e., alongside) an entire length of a top of the rib member and the second hollow tubular member comprises a ‘slit’ (note fig. 6) along an entire length of the second hollow tubular member.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek.
Regarding claim 5, Burek discloses (see above) a nozzle member comprising a first and second hollow tubular member, wherein the second tubular member has a smaller diameter than the first.  However, Burek fails to explicitly disclose that the diameter of the first hollow tubular member is at least twice the diameter of the second hollow tubular member.  It would have been an obvious matter of design choice to have modified the device dimensions accordingly, since such a modification would have involved a mere change in the size of a component.  It should be noted that a change in size or proportion is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237; CCPA 1955)(In re Reese, 129 USPQ 402).  It should also be noted that Applicant has failed to provide this specific configuration with any evidence of criticality or unexpected results.  
Regarding claim 11, Burek discloses (note abstract; figs. 1, 4, 6, and 11) a nozzle member for retaining an electrode within an electrosurgery pencil comprising: a first hollow tubular member (86); a second hollow tubular member (floating cylindrical tube ‘82’) that is smaller than the first; and a ‘rib member’ (region formed by 84’s) connecting the first hollow tubular member to the second hollow tubular member.  While Burek discloses that the rib member is attached to the second hollow tubular member along most of a length of the second hollow tubular member, Burek fails to explicitly disclose that the rib member is attached to the second hollow tubular member along the entire length of the second hollow tubular member (note fig. 11).  It would have been an obvious matter of design choice to have modified this connection accordingly, since such a modification would have involved a mere change in the size or position of the connected components.  Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237)(CCPA 1955), and rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70).  It should also be noted that Applicant has failed to provide this specific configuration with any evidence of criticality or unexpected results.  
  Regarding claim 12, Burek discloses (see above) a nozzle member wherein said second hollow tubular member has a ‘slit’ located along its length (note fig. 6).
Regarding claim 13, Burek discloses (see above) a nozzle member wherein said rib member comprises a generally triangular shape having a rounded edge that is longer than a diameter of said second hollow tubular member (note fig. 6).
Regarding claim 14, Burek discloses (see above) a nozzle member wherein the rib member includes a ‘slot’ (space between 84’s) which is in communication with an interior of said second hollow tubular member (note fig. 11).
Regarding claim 15, Burek discloses (see above) a nozzle member comprising a first and second hollow tubular member, wherein the second tubular member has a smaller diameter than the first.  However, Burek fails to explicitly disclose that the diameter of the first hollow tubular member is at least twice the diameter of the second hollow tubular member.  It would have been an obvious matter of design choice to have modified the device dimensions accordingly, since such a modification would have involved a mere change in the size of a component.  It should be noted that a change in size or proportion is generally recognized as being within the level of ordinary skill in the art (In re Rose, 105 USPQ 237; CCPA 1955)(In re Reese, 129 USPQ 402).  It should also be noted that Applicant has failed to provide this specific configuration with any evidence of criticality or unexpected results.  
Regarding claim 16, Burek discloses (see above) a nozzle member wherein the second hollow tubular member is positioned completely outside of the first hollow tubular member (note fig. 11).
Regarding claim 17, Burek discloses (see above) a nozzle member wherein the rib member is attached to an end of the first hollow tubular member (note fig. 11).
Regarding claim 18, Burek discloses (see above) a nozzle member wherein an empty space exists between an end of the first hollow tubular member and an end of the second hollow tubular member (note fig. 11).
Regarding claim 19, Burek discloses (see above) a nozzle member wherein the rib member comprises a ‘slot’ (space between 84’s) ‘along’ (i.e., alongside) an entire length of a top of the rib member and the second hollow tubular member comprises a ‘slit’ (note fig. 6) along an entire length of the second hollow tubular member.
Regarding claim 20, Burek discloses (see above) a nozzle member wherein the slot and the slit are in a perpendicular relationship to one another (note fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794